DETAILED ACTION
This office action addresses Applicant’s response filed on 8 November 2022.  Claims 1-19 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6 and 16 have been amended so that “the timing library comprises delay values between terminals of a plurality of used cells of the target circuit” now reads “the timing library comprises delay values between terminals and a plurality of used cells of the target circuit”, which is not supported by the originally-filed disclosure.  The specification explicitly states at ¶44 that the timing library includes delay values between terminals of a plurality of used cells of a target circuit; there is no disclosure of any other elements in the timing library.  Thus, the claims cannot be amended to purposefully change the meaning of the limitation away from what is stated in the originally-filed disclosure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, 11-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0054161 to Hapke in view of US 2010/0269003 to Ito and US 2009/0287974 to Kojima.
Regarding claims 1 and 10, Hapke discloses a test pattern and fault model generating method, for generating a test pattern for a circuit (¶5), comprising:
(a) computing a plurality of signal delay values which a plurality of cells have due to different defects (¶22-25; “The D3 defects may also be detected by measuring the delayed transition time”);
(b) comparing the signal delay values and signal path delay information of a target circuit to generate a fault model (¶5; ¶22-25, “[D2 defects] produce a longer delay than the defect-free circuit but shorter delay than the circuit with a D1 defect”, “The D3 defects may also be detected by measuring the delayed transition time”; ¶43, “generate cell-aware fault models for two-cycle testing of the type two detectable defects and the type three detectable defects based on the calculated two-cycle detection conditions and the simulated two-cycle detection conditions”); and
(c) generating at least one test pattern according to the fault model (¶45).
In the even that Hapke is found to be unclear regarding the computing and comparing limitations, Ito also discloses computing a plurality of signal delay values which a plurality of cells have due to different defects (Figs. 5A, 5B, 9A, and 9B; ¶74), and Kojima also discloses comparing the signal delay values and signal path delay information of a target circuit to generate a fault model (Fig. 8; ¶33).  The combination of Hapke, Ito, and Kojima suggests generating fault models for small delay defects (as disclosed by Hapke) by determining delayed transitions induced by the defects (disclosed by Hapke and Ito), and then determining which defects can be ignored (disclosed by Kojima).
Hapke does not appear to explicitly disclose that the signal path delay information comprises slack ranges of the used cells, wherein the step (b3) generates the fault model according to relations between the signal delay values and the slack ranges.  Ito discloses that the signal path delay information comprises slack ranges of the used cells (¶79), and that the step (b3) generates the fault model according to relations between the signal delay values and the slack ranges (¶81-84).  Kojima also discloses that the signal path delay information comprises slack ranges of the used cells (Fig. 8), and that the step (b3) generates the fault model according to relations between the signal delay values and the slack ranges (Fig. 8; ¶33).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hapke, Ito, and Kojima, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of determining which defects can be excluded from a fault model.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hapke discloses generating a fault model for cell delay defects by determining delayed transitions caused by the defects.  Ito provides further disclosure of delay defect simulation and propagation, particularly additional disclosure of calculating the delays produced by simulated defects.  Kojima discloses that defects which produce delays below the minimum slack can be ignored.  The teachings of Ito and Kojima are directly applicable to Hapke, so that Hapke’s fault model generation would similarly identify defects which induce delays smaller than the minimum slack as ignorable.
Regarding claim 2, Hapke discloses that the step (a) comprises:
respectively recording a plurality of first output waves of the devices which have no defect, for different signal inputs (Fig. 2; ¶27, 36);
respectively recording a plurality of second output waves of the devices which have different defects, for different ones of the signal inputs (Fig. 2; ¶23-26, 36; and
computing the signal delay values according to differences between the first output waves and the second output waves (Fig. 2; ¶22-25; “The D3 defects may also be detected by measuring the delayed transition time”).
In the event that Hapke is found to be unclear regarding the computing limitation, Ito discloses that the delay defect is represented as a delay induced vs a defect-free waveform (Figs. 5A-5B), and Kojima discloses that delay defect size is the increase in delay time, from the designed value, due to the defect (¶22).  Motivation to combine remains consistent with claim 1.
Regarding claim 3, Hapke discloses that the step (a) further comprises:
reading cell information in a cell library, wherein the cell information comprises cell function or cell timing information of the cell (¶5, 23, 29);
reading cell layout information in the cell library (Fig. 3; ¶29);
performing defect simulation according to the cell information or the cell timing information, and the cell layout information to generate the second output waves (Fig. 2; ¶23-25, 29).
Regarding claim 4, Hapke discloses that the step (a) further comprises:
performing a single time frame defect simulation to each one of the defects or performing a multiple time frame defect simulation to an output terminal of each one of the cells (¶35-38; 42).
Regarding claim 5, Hapke discloses (b2) generating the signal path delay information according to the circuit timing information (¶22-25, 43); and
(b3) generating the fault model according to relations between the signal delay values and the signal path delay information (¶5, 22-25, 43).
If Hapke is found to be unclear regarding generating the signal path delay information according to the circuit timing information and generating the fault model according to relations between the signal delay values and signal path delay information, Ito discloses generating the signal path delay information according to the circuit timing information (¶79) and generating the fault model according to relations between the signal delay values and signal path delay information (¶81-84), and Kojima also discloses generating the signal path delay information according to the circuit timing information (¶66), and generating the fault model according to relations between the signal delay values and signal path delay information (Fig. 8; ¶33).
Hapke does not appear to explicitly disclose (b1) performing static timing analyzing to the target circuit to generate circuit timing information, but both Ito (¶79) and Kojima (¶66) disclose these limitations.  Motivation to combine remains consistent with claim 1. 
Regarding claim 7, Hapke discloses that the fault model is a multiple time frame fault model (¶42).
Regarding claim 8, Hapke does not appear to explicitly disclose that the slack range comprises a plurality of slack values of the signal path used by the used cell, wherein the step (b3) generates the fault model according to the signal delay values and a relation between a maximum one and a minimum one of the slack values.  Ito discloses that the slack range comprises a plurality of slack values of the signal path used by the used cell (¶79), wherein the step (b3) generates the fault model according to the signal delay values and a relation between a maximum one and a minimum one of the slack values (¶81-84).  Kojima also discloses that the slack range comprises a plurality of slack values of the signal path used by the used cell (Fig. 8), wherein the step (b3) generates the fault model according to the signal delay values and a relation between a minimum one of the slack values (Fig. 8; ¶33).  Motivation to combine remains consistent with claims 1 and 6.
Regarding claim 9, Hapke discloses that wherein the step (c) uses a timing aware ATPG to generate a test pattern according to the fault model (¶11, 12, 45).
Claims 11-15 and 17-19 are directed to devices for performing the methods of claims 1-5 and 7-9, and are rejected under the same reasoning.  Hapke discloses devices for performing the claimed methods (Fig. 1).

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapke in view of Ito and Kojima, and further in view of US 2012/0246605 to Kitaoka.
Regarding claims 6 and 16, Hapke does not appear to explicitly disclose the additional limitations of claim 6.  Kitaoka discloses that the step (b1) comprises:
receiving a circuit netlist (Fig. 1);
receiving a timing library which comprises delay values between terminals of a plurality of used cells of the target circuit (Fig. 1, 24; ¶28);
receiving time constraint (Fig. 1); and
performing static timing analyzing to the target circuit according to the circuit netlist, the timing library and the time constraint to generate circuit timing information (¶20).
It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Hapke, Ito, Kojima, and Kitaoka, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of determining timing information according to conventional static timing analysis.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Hapke is directed to fault model and test pattern generation based on delays induced by delay defects.  Both Ito and Kojima disclose that delay defects are detected in comparison to path slacks, which are calculated by static timing analysis.  Kitaoka provides further explicit disclosure of known elements of static timing analysis for determining timing/delay information.  The teachings of Kitaoka are directly applicable to Hapke, Ito, and Kojima in the same way, so that Hapke would similarly utilize conventional static timing analysis to determine timing information to evaluate delays induced by delay defects (as taught by Ito and Kojima), to generate fault models for the delay defects.

Response to Arguments
Applicant's arguments filed 8 November 2022 have been fully considered but they are not persuasive.
Applicant asserts that the prior art fails to teach the limitations of slack ranges of a plurality of used cells, because the prior art teaches slack of a propagation route/path instead of slack of a cell.  Remarks at 10.  The examiner disagrees.  The claim language “slack ranges of a plurality of used cells” includes any slacks that pertain to those cells, including the slacks of paths that propagate to those cells.  This interpretation is supported by Applicant’s own disclosure and claims.  The specification states at ¶44:
The slack value indicates the difference between the time required by the cell and the time when the signal actually arrives. For example, if a cell needs to be triggered by the positive clock edge at TO, but the positive clock edge reaches at Tl, the slack value is TO-Tl. Therefore, it can be regarded as the time margin of the signal required by the cell. If the slack value is smaller, the cell is more possible to have an error.

(emphasis added).  The specification further states at ¶49:
the signal path delay information includes a slack range of the signal path used by the used cell. Step 305 generates a fault model according to the relationship between the signal delay value and the slack range. For more detail, step 305 determines whether the fault model FM should include the specific defect according to whether the signal delay value caused by the specific defect exceeds the slack range. In one embodiment, the above-mentioned slack range includes a plurality of slack values of a plurality of used signal paths of the used cell.

(emphasis added).  Claims 8 and 18 similarly recite, “the slack range comprises a plurality of slack values of the signal path used by the used cell” (emphasis added).  Thus, Applicant cannot distinguish the claimed invention from the prior art by asserting that the prior art teaches slacks of the routes/paths rather than slacks of the cells, because Applicant’s own specification and claims disclose that the slacks of the cells are slacks of the paths used by the cells.
Ito clearly discloses the claimed slack margin: ¶79 states that the slacks are for specifically for propagation routes that arrive at the designated FF, which is clearly within the meaning of “slack ranges of a plurality of used cells” as discussed above.  Furthermore, Kojima explicitly discloses slack ranges of cells at ¶67: “minimum slack margin is determined for each of end-side flip-flops”.  Thus, contrary to Applicant’s assertions, the prior art clearly teaches the limitation of “the signal path delay information comprises slack ranges of a plurality of used cells of the target circuit”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
21 November 2022




/ARIC LIN/            Examiner, Art Unit 2851      





/JACK CHIANG/            Supervisory Patent Examiner, Art Unit 2851